Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  

Applicant’s election without traverse of Group A in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 30 is indefinite for respectively reciting wherein the plate includes an interior region defining a plane; and wherein the central axis forms an oblique angle to the plane, as such limitation is vague/indefinite and not disclosed in the specification.  

Claim 38 is indefinite for respectively reciting wherein the support element us located so as to no interfere with any fibber routing of an exposed one of the trays when the trays are mounted to the hinge portions, as it is not clear what is meant by this limitation as it appears to be wrong or unfinished limitations, thus making the scope of the claims indefinite.

Allowable Subject Matter
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 26-38 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Claim 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over “Strause” et al., US 6061492 A.  
Regarding claims 26, Strause teaches cable organizer for a telecommunications closure (see Figs. 1-15, col. 1), comprising: 
a tower, the tower extending from a bottom to a top along a central axis(shown in at least figs. 3-6. Central axis between the hinge portions), 
the tower including hinge portions (i.e., 114 with portions) at mounting locations on a first side of the central axis (see at least figs. 3-7, items hinge 114 with portions shown in fig. 8), the mounting locations being staggered relative to the axis  (see at least figs. 3-7, items hinge 114 with portions shown in fig. 8), 

    PNG
    media_image1.png
    358
    538
    media_image1.png
    Greyscale


such that a first of the hinge portions is closer to the central axis than an adjacent second of the hinge portions that is below or above the first of the hinge portions relative to the central axis (see at least fig. 3-6, item hinges 114, with each having some portions, shown in fig. 7, at mounting locations that are closer to the central axis-- between the latches--than portions that are below or above of some portions that are further than the first portions with respect to the central axis).  

27. (Previously Presented) The cable organizer of claim 26, further including other hinge portions at other mounting locations on a second side of the central axis that is opposite the first side (see at least fig. 3-6, item hinges 114 at both sides of the “Central axis”).  
28. (Previously Presented) The cable organizer of claim 27, wherein each tray is pivotally mounted to one of the hinge portions and one of the other hinge portions (clearly shown in at least fig. 3-7).  
29. (Previously Presented) The cable organizer of claim 26, further comprising a cable organizing plate connected to the tower (clearly shown in at least fig. 3-7 and 11, see summary).  
30. (Previously Presented) The cable organizer of claim 29, wherein the plate includes an interior region defining a plane; and wherein the central axis forms an oblique angle to the plane (clearly shown in at least fig. 3-6, wherein the central axis forms an oblique angle to the plane; similar to that of the applicant which is not disclosed in the application).  
.  
31. (Previously Presented) The cable organizer of claim 30, wherein the angle is configured such that the trays can lie flat on top of one another when mounted to the hinge portions (clearly shown in at least fig. 3-6).  
------------
With regard to claim 32, Strause further teaches a tube holder connected to the cable organizing plate, the tube holder configured to hold “tubes” carrying optical fibers (clearly shown in at least fig. 11, col. 8, 3rd parag.). 
33. (Previously Presented) The cable organizer of claim 26, further comprising a framework, the tower being mounted to the framework (see figs. 3-6).  
34. (Previously Presented) The cable organizer of claim 33, wherein the framework defines a basket for storing cables (shown in fig. 3 with a basket holding the fiber cables).  
With regard to claims 35-36; Strause further teaches, wherein each tray has a non- rounded hinge shaft configured to mount to one of the hinge portions (clearly shown in at least fig. 11, item “ non- rounded hinge shaft” 148; col. 5, last parag.); wherein for each tray, the non- rounded hinge shaft is configured such that the tray can maintain a pivoted position away from a lower one of the trays when the trays are mounted to the hinge portions (see col. 4, lines 25-32).  
37. (Previously Presented) The cable organizer of claim 26, further comprising a support element to hold a desired number of trays in pivoted upwardly positions when the trays are mounted to the hinge portions (clearly shown in at least figs. 3-6).  
38. (Previously Presented) The cable organizer of claim 37, wherein the support element us located so as to no interfere with any fibber routing of an exposed one of the trays when the trays are mounted to the hinge portions (clearly shown in at least fig. 3).  
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over “Strause” et al., US 6061492 A.  
Regarding claims 26, Strause teaches cable organizer for a telecommunications closure (see Figs. 1-15, col. 1), comprising: 
a tower, the tower extending from a bottom to a top along a central axis(shown in at least figs. 3-6. Central axis between the hinge portions), 
the tower including hinge portions (i.e., 114 with portions) at mounting locations on a first side of the central axis (see at least figs. 3-7, items hinge 114 with portions shown in fig. 8), the mounting locations being staggered relative to the axis  (see at least figs. 3-7, items hinge 114 with portions shown in fig. 8), 

    PNG
    media_image1.png
    358
    538
    media_image1.png
    Greyscale


such that a first of the hinge portions is closer to the central axis than an adjacent second of the hinge portions that is below or above the first of the hinge portions relative to the central axis (see at least fig. 3-6, item hinges 114, with each having some portions, shown in fig. 7, at mounting locations that are closer to the central axis-- between the latches--than portions that are below or above of some portions that are further than the first portions with respect to the central axis).  
and trays configured to pivotally mount to the hinge portions one atop another along the central axis (see at least summary).

	However, Strause does is silent on defining “a central axis” as stated in the claim.  Nonetheless, in the light of applicant’s disclosed invention specifically drawings—since the applicant too is silent on defining the central axis—the central axis is defined in between the hinges in the drawings and thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to define such limitation to reveal the performance or the pivoting mechanism of the hinges with respect to the mounting locations for predictable outcomes.  
  
The combinational teachings of stated in rejection of claim 26, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  

27. (Previously Presented) The cable organizer of claim 26, further including other hinge portions at other mounting locations on a second side of the central axis that is opposite the first side (see at least fig. 3-6, item hinges 114 at both sides of the “Central axis”).  
28. (Previously Presented) The cable organizer of claim 27, wherein each tray is pivotally mounted to one of the hinge portions and one of the other hinge portions (clearly shown in at least fig. 3-7).  
29. (Previously Presented) The cable organizer of claim 26, further comprising a cable organizing plate connected to the tower (clearly shown in at least fig. 3-7 and 11, see summary).  
30. (Previously Presented) The cable organizer of claim 29, wherein the plate includes an interior region defining a plane; and wherein the central axis forms an oblique angle to the plane (clearly shown in at least fig. 3-6, wherein the central axis forms an oblique angle to the plane; similar to that of the applicant which is not disclosed in the application).  
.  
31. (Previously Presented) The cable organizer of claim 30, wherein the angle is configured such that the trays can lie flat on top of one another when mounted to the hinge portions (clearly shown in at least fig. 3-6).  
------------
With regard to claim 32, Strause further teaches a joint holder connected to the cable organizing plate, the joint holder configured to hold joints 181 carrying optical fibers (clearly shown in at least fig. 11, col. 8, 3rd parag.).  Though Strause does not explicitly teach the joint holders are tube holders, nonetheless, they function the same as the applicant and one of ordinary skill in the art could easily make it to a desired shape, such as tubes,  in order to hold the optical fibers in an organized fashion in the tray).  
33. (Previously Presented) The cable organizer of claim 26, further comprising a framework, the tower being mounted to the framework (see figs. 3-6).  
34. (Previously Presented) The cable organizer of claim 33, wherein the framework defines a basket for storing cables (shown in fig. 3 with a basket holding the fiber cables).  
With regard to claims 35-36; Strause further teaches, wherein each tray has a non- rounded hinge shaft configured to mount to one of the hinge portions (clearly shown in at least fig. 11, item “ non- rounded hinge shaft” 148; col. 5, last parag.); wherein for each tray, the non- rounded hinge shaft is configured such that the tray can maintain a pivoted position away from a lower one of the trays when the trays are mounted to the hinge portions (see col. 4, lines 25-32).  
37. (Previously Presented) The cable organizer of claim 26, further comprising a support element to hold a desired number of trays in pivoted upwardly positions when the trays are mounted to the hinge portions (clearly shown in at least figs. 3-6).  
38. (Previously Presented) The cable organizer of claim 37, wherein the support element us located so as to no interfere with any fibber routing of an exposed one of the trays when the trays are mounted to the hinge portions (clearly shown in at least fig. 3).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
WO 2004051337 A1
US 20090252472 A1
US 20070183732 A1
US 20080067110 A1
US 20040256138 A1
US 20130209049 A1
US 20050271344 A1
US 20110217017 A1
US 20100183274 A1
US 20090046985 A1
US 20050145522 A1
US 20050213921 A1
US 20060275009 A1
US 20090238531 A1
US 20090185782 A1
US 20020191937 A1
US 20090304341 A1
US 20090060421 A1
US 20050207711 A1
US 20050175307 A1
US 20110052133 A1
US 20040228598 A1
US 5278933 A
US 5907653 A
US 6253016 B1
US 5631993 A
US 8965168 B2
US 6827597 B1
US 5644671 A
US 8472775 B2
US 8705926 B2
US 6226436 B1
US 6507691 B1
US 6215939 B1
US 6061492 A
US 6792191 B1
US 8213761 B2
US 9075217 B2
WO 2005088373 A1
US 20100290751 A1
US 20100098486 A1
US 20130011110 A1
US 20100296935 A1
US 20110013875 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2874